Citation Nr: 1455519	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including schizoaffective disorder and schizophrenia.  The Board also notes that the Veteran has contended that he suffers from PTSD, although there is no current diagnosis of that particular disorder.  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and an acquired psychiatric disorder, to include schizophrenia.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

In an August 2013 letter, the Veteran informed the Board that he was withdrawing his increased rating claim for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2013 VA Form 21-4138, the Veteran stated that he wished to withdraw his increased rating claim for bilateral hearing loss.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.


ORDER

The claim for entitlement to a rating in excess of 30 percent for a bilateral hearing loss disability is dismissed.


REMAND

First, the evidence indicates that the Veteran was previously treated at the Mexican American Unity Council and by Drs. Fernandez and Martinez at Brady Green Hospital and.  See Dr. R.F.'s records.  There is also evidence that the Veteran was treated by Dr. F.R. in 1992.  However, the only record from Dr. F.R. is dated August 2001.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, the Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is evidence that the Veteran was diagnosed with schizoaffective disorder.  At the October 2014 Videoconference Board hearing, the Veteran testified that he has had auditory and visual hallucinations since 1981.  He also testified that he has suffered from depression symptoms since 1981.  He stated that he sought treatment at the VA shortly after his discharge.  Further, he stated that he feared for his physical safety during service.  Here, there is evidence of a current disability and evidence that the disability may be related to service, but the medical evidence is insufficient.  Therefore, an examination is warranted under McLendon.  

Third, as referenced above, the Veteran testified that he sought treatment at the VA in 1981 and was treated for several years before going to a private provider.  The earliest VA treatment records are dated January 2006.  As there is evidence of relevant missing treatment records, they should be obtained on remand.  Also, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status. 

Finally, the Veteran testified that while in service, he was originally assigned to border patrol, but was later moved to the armor unit.  In that regard, the Veteran stated that his commanding officer wanted him close.  He further stated that he followed orders, but people have commented that he was "schizophrenic."  Based on the aforementioned evidence, the Board finds that the VA should make an attempt to obtain the Veteran's personnel records.  The Board notes that in a May 2012 VA Form 21-4138, the Veteran stated that his records may be listed under his birth name (E.G.-E.).  The Veteran noted that he changed his change before his enlistment, but indicated that it may be possible that his records were listed under his previous name.  Based on this information, the AOJ should request records under both names.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the electronic claims folder.  In a VA Form 21-4138, uploaded to VBMS on May 16, 2012, the Veteran indicated that his records may be listed under his birth name E.G.-E as well.  The AOJ should request records under both names.  

2.  Contact the Veteran and request that he provide or authorize the release of records from Drs. Fernandez, Martinez, and Rodriguez and the Mexican American Unity Council and any other private facility where the Veteran has been assessed or treated for his psychiatric disability.  See November 2001 submission of medical treatment records.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain relevant VA medical records dating from 1981 and from December 2013 forward that have not yet been associated with the electronic claims folder.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The electronic claims file must be reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

(a)  A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis. 

(b)  If a PTSD diagnosis is made, the examiner must provide an opinion as to the date of onset, and etiology of the Veteran's PTSD.  The examiner must specifically determine (a) whether any currently diagnosed PTSD can be related to the stressors reported by the Veteran and (b) whether these stressors are adequate to support a PTSD diagnosis.  These stressors include but are not limited to the incidents described by the Veteran where he feared for his physical safety while deployed overseas.  The examiner should address all lay and any medical evidence of record. 

(c)  With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether it is as least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


